Per Curiam. Antonio DeWayne Walker, by his attorney, has filed a motion for rule on the clerk. His attorney, Robert L. Scull, admits in his motion that the record was tendered more than seven months beyond date of the original judgment due to a mistake on his part.1   We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion for rule on the clerk is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.   The notice of appeal was not filed before entry of the original judgment. Thus, the notice of appeal would not be treated as filed on the day after judgment is entered pursuant to Ark. R. App. P. — Crim. 2(b)(l)(2002).